Title: To Thomas Jefferson from William Blount, 26 December 1791
From: Blount, William
To: Jefferson, Thomas


“Territory of the United States of America South of the river Ohio, at Mr. Cobb’s,” 26 Dec. 1791. He has learned that Virginia has “passed a law extending their government over that space of country which lays between the lines run by the Virginia and North-Carolina Commissioners, commonly called Walker’s and Henderson’s lines. I have before informed you that I had thought it my duty to claim on the part of the United States to Henderson’s, as that was the line North-Carolina claimed to, and actually held, and exercised jurisdiction to at the time she passed the cession act. I should be glad of instructions on this head.”
